internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-115486-98 date date acquiring target state x a b c d e this letter responds to your representative’s date request for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated december and date and date the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act as a diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the cc dom corp 2-plr-115486-98 code acquiring’s investment objective is to provide shareholders with long-term growth of capital by investing in a diversified portfolio of equity securities placing particular emphasis on companies that have shown above-average growth rates in earnings target is organized under the laws of state x and registered under the the act as a diversified open-end management investment_company target has elected to be taxed as a ric under of the code target’s investment objective is to provide investors with long-term growth of capital by investing in a quality-oriented portfolio of securities primarily common stocks of companies that target’s management believes are particularly well-positioned to benefit from demographic and cultural changes primarily as they affect future consumer markets acquiring and target each has four classes of voting common_stock outstanding class a class b class c and class d the other significant features of the class a b c and d stock of both acquiring and target are as follows the class a shares offered to a limited group of investors have a maximum initial sales charge of a percent the class b shares have no initial sales charge but are subject_to an account maintenance fee of b percent a distribution fee of c percent and a contingent deferred sales charge ranging from d to e percent if redeemed within four years from purchase the class b shares automatically convert to class d shares eight years from purchase the class c shares have no initial sales charge but are subject_to a maintenance fee of b percent a distribution fee of c percent and a contingent deferred sales charge of e percent if redeemed within one year from purchase the class d shares have a maximum initial sales charge of a percent and are subject_to a maintenance fee of b percent acquiring and target have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the transaction consists of the following steps i target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring class a class b class c and class d common voting_stock ii target will distribute to its shareholders all of the acquiring shares received in the exchange such that each target shareholder will receive on a pro_rata basis shares of the class of acquiring shares with the same class designation and the same distribution fees account maintenance fees and sales charges if any as the target shares held by such shareholder immediately prior to the transaction and iii target will liquidate dissolve in accordance with the laws of state x and terminate its registration under the act after the transaction acquiring may sell up to percent of the assets received cc dom corp 2-plr-115486-98 from target to unrelated parties and will reinvest the proceeds consistent with its investment objectives and policies the following representations have been made in connection with the proposed transaction a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions pursuant to a demand of a shareholder in the ordinary course of target’s business as an open-end investment_company pursuant to sec_22 of the act and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction there will be no payments to dissenters as shareholders may redeem their shares at any time c acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business d pursuant to the plan_of_reorganization target will distribute to its shareholders the stock of acquiring it receives in the transaction e the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business f following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a continuing business g acquiring target and target’s shareholders will pay their respective expenses if any incurred in connection with the transaction h there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount i acquiring and target each meets the requirements of a regulated_investment_company as referred to in sec_368 cc dom corp 2-plr-115486-98 j acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target k the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject l target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 m acquiring and target have elected to be taxed as rics under sec_851 and for all their taxable periods including the last short taxable_period ending on the date of the transaction for target have qualified for the special tax treatment afforded rics under the code and after the transaction acquiring intends to continue to so qualify n there is no plan or intention by acquiring or any person related to acquiring as defined in sec_1_368-1 of the income_tax regulations to acquire or redeem any of the acquiring stock issued in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act o during the five-year period ending on the date of the proposed transaction neither target nor any person related to target as defined in sec_1_368-1 of the income_tax regulations without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired stock of target with consideration other than shares of acquiring or target except for stock redeemed in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act or ii made distributions with respect to target stock except for a distributions described in sec_852 and sec_4982 of the internal_revenue_code_of_1986 as amended the code and b additional distributions to the extent such distributions do not exceed percent of the value without giving effect to such distributions of the proprietary interest in target on the effective date of the proposed transaction p prior to or in the transaction neither acquiring nor any person related to acquiring as defined in sec_1 e will have acquired directly or through any transaction agreement or arrangement with any other person stock of target with consideration other than shares of acquiring based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all the assets of target in exchange for voting shares of acquiring stock and acquiring’s assumption cc dom corp 2-plr-115486-98 of target’s liabilities followed by the distribution by target to its shareholders of acquiring shares and any remaining assets in complete_liquidation will constitute a reorganization within the meaning of sec_368 of the code acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring voting common_stock and acquiring’s assumption of target’s liabilities or upon the distribution of such acquiring stock to target shareholders sec_361 and c a acquiring will recognize no gain_or_loss upon the receipt of substantially_all of the assets of target in exchange solely for acquiring voting_stock sec_1032 the shareholders of target will recognize no gain_or_loss on the receipt of voting_stock of acquiring including any fractional share interests to which they may be entitled solely in exchange for their target stock sec_354 the basis of the assets of target in the hands of acquiring is the same as the basis of such assets in the hands of target immediately prior to the transfer sec_362 the holding_period of the assets of target in the hands of acquiring will include the period during which those assets were held by target sec_1223 the basis of the acquiring stock received by each target shareholder will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders in exchange for their target stock including fractional shares to which they may be entitled will include the period that the shareholder held the target stock exchanged therefor provided that the shareholder held such stock as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 of the code and sec_1_381_a_-1 of the income_tax regulations the taxable_year of target will end on the effective date of the reorganization and acquiring will succeed to and take into account the items target described in sec_381 of the code subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and cc dom corp 2-plr-115486-98 regulations thereunder no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualified as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely assistant chief_counsel corporate by richard osborne senior technician reviewer branch
